Title: From George Washington to John Pierce, 19 March 1783
From: Washington, George
To: Pierce, John


                        
                            Sir,
                            Newburgh 19th Mar. 1783
                        
                        I am sorry to be trouble some, but as you did not answer a question in my last, I am obliged to repeat it. I
                            mean that one, which respects General McDougall. My reason for it is; that Gentleman applied (within the space mentioned
                            in my last) for a Sum for Secret Services—not having the means of compliance, I was obliged to have recourse to
                            Philadelphia—where I obtained money, & find in my Accts that Genl McDougall is charged with the Sum he required of
                            me—but whether my application to Phila. was in his name or my own, I am somewhat doubtful—if the first, & he
                            should be charged there, there must, in that case, be some error in my Accts—If on the contrary—all is right—& I
                            wish to be satisfied perfectly of this fact. I am with much esteem Sir Yr most Obedt Ser.
                        
                            Go: Washington
                        
                    